Exhibit FOR IMMEDIATE RELEASE Contact: William C. McCartney Chief Financial Officer Telephone: (978) 688-1811 Fax: (978) 688-2976 WATTS WATER TECHNOLOGIES REPORTS SECOND QUARTER 2008 RESULTS North Andover, MA…July 29, 2008.Watts Water Technologies, Inc. (NYSE: WTS) today announced results for the second quarter ended June 29, 2008.Sales for the second quarter of 2008 were $389.0 million, an increase of $38.6 million, or 11%, compared to the second quarter of 2007. Net income for the second quarter of 2008 was $19.8 million, or $0.54 per share, compared to net income of $17.8 million, or $0.46 per share, for the second quarter of 2007.Income from continuing operations for the second quarter of 2008 increased by $2.3 million, or 13%, to $20.0 million, or $0.54 per share, compared to income from continuing operations for the second quarter of 2007 of $17.7 million, or $0.45 per share. Sales for the first six months of 2008 were $733.0 million, an increase of $36.5 million, or 5%, compared to the comparable period of 2007. Net income for the first six months of 2008 was $33.5 million, or $0.91 per share, compared to net income of $37.7 million, or $0.97 per share, for the comparable period of 2007. Income from continuing operations for the first six months of 2008 decreased by $3.8 million, or 10%, to $33.9 million, or $0.92 per share, compared to income from continuing operations for the comparable period of 2007 of $37.7 million, or $0.97 per share. Results for the second quarter of 2008 include an after-tax charge of $0.7 million, or $0.02 per share, as part of our previously announced global restructuring program, compared to an after-tax charge of $0.2 million, or $0.00 per share, for the second quarter of 2007. The effective tax rate for continuing operations decreased to 31.2% in the second quarter of 2008 from 36.1% in the second quarter of 2007. The decrease is primarily due to a one-time benefit associated with a tax law change in Italy and the favorable completion of statutory tax audits in the second quarter of 2008 totaling $1.1 million, or $0.03 per share. In November 2007, the Company’s Board of Directors authorized the repurchase of up to 3.0 million shares of the Company’s Class A common stock.As of July 28, 2008, the Company had repurchased approximately 2.45million shares at a total cost of approximately $68.1 million. Repurchased shares had an accretive impact of $0.03 per share in the second quarter of 2008. Patrick S. O’Keefe, Chief Executive Officer, commented, “Our second quarter sales were positively affected by systems sold into the European energy conservation marketplace and from increased sales into the North American retail sector. Sales increased over the second quarter of 2007 by $38.6 million, or 11%, due to an increase in organic sales of $5.7 million, or 2%, from favorable changes in foreign exchange rates of $20.5 million, or 6%, and contributions from acquisitions of $12.4 million, or 3%. “Sales in our North American segment increased for the second quarter of 2008 by $10.1 million, or 5%, to $234.6 million compared to $224.5 million for the second quarter of 2007.This increase was due to an organic sales increase of $4.4 million, or 2%, contributions from an acquisition of $4.2 million, or 2%, and favorable foreign exchange movements of $1.5 million, or 1%, associated with the strengthening of the Canadian dollar versus the U.S. dollar. “Organic sales in our North American wholesale market for the second quarter of 2008 decreased 1% compared to the second quarter of 2007.Our North American home improvement retail market sales increased 14% for the second quarter of 2008 compared to the second quarter of 2007. This increase was primarily due to increased sales of water filtration, under-floor heating and plumbing and heating product lines. “We derived 36% of our total sales for the second quarter of 2008 from our European segment. European sales increased $31.0 million, or 29%, to $139.2 million compared to $108.2 million for the second quarter of 2007.This increase was achieved through favorable foreign exchange movements associated with the strengthening of the euro versus the U.S. dollar of $18.0 million, or 17%, an increase in organic sales of $4.8 million, or 4%, and contributions from the acquisition of Blucher Metals A/S, acquired on May 30, 2008 of $8.2 million, or 8%.Organic sales increased due to a 9% increase in OEM sales.Our German operations experienced strong sales to OEM customers manufacturing solar and other energy conservation products. “Sales in our China segment in the second quarter of 2008 decreased $2.5 million, or 14%, to $15.2 million compared to the second quarter of 2007. This included a decrease in organic sales of $3.5 million, or 20%, partially offset by favorable foreign exchange movements associated with the strengthening of the yuan against the U.S. dollar of $1.0 million, or 6%. Mr.
